Name: Council Regulation (EEC) No 1831/85 of 27 June 1985 amending Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: international affairs;  international trade;  natural environment
 Date Published: nan

 3 . 7. 85 Official Journal of the European Communities No L 173/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1831/85 of 27 June 1985 amending Regulation (EEC) No 3626/82 on the implementation in the Commu ­ nity of the Convention on international trade in endangered species of wild fauna and flora THE COUNCIL OF THE EUROPEAN COMMUNITIES, on a large scale as a result of which imports of wild ­ collected bulbs of that species no longer take place ; Whereas it is therefore not necessary to maintain the listing of Cyclamen persicum in part 1 of Annex C to Regulation (EEC) No 3626/82 ; whereas its transfer to part 2 of Annex C adequately safeguards the protec ­ tion of the species' wild populations, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), HAS ADOPTED THIS REGULATION : Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the present high volume of Community imports of bulbs of certain cyclamen species may constitute a threat to the conservation status of these species in the wild ; Article 1 Regulation (EEC) No 3626/82 is hereby amended as follows : 1 . In Appendix II to Annex A, under the heading 'Primulaceae', the text between square brackets after 'Cyclamen spp.' is replaced by : 'C 1 : Cyclamen graecum (incl . C. mindleri) Cyclamen creticum Cyclamen balearicum C 2 : Cyclamen spp.'. 2. In part 1 of Annex C, under the heading 'Primula ­ ceae', 'Cyclamen persicum' is deleted. 3 . In part 2 of Annex C, under the heading 'Primula ­ ceae', the entries are replaced by : 'Cyclamen spp.'. Whereas the inclusion of such species in part 2 of Annex C to Regulation (EEC) No 3626/82 (4) allows for the application of stricter criteria for the issue of import permits than their present listing in Appendix II to Annex A to that Regulation ; Whereas Cyclamen persicum, however, has for many years been artificially propagated in the Community Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No C 112, 7 . 5 . 1985, p. 7 . (2) Opinion delivered on 14 June 1985 (not yet published in the Official Journal). (3) Opinion delivered on 30 May 1985 (not yet published in the Official Journal). (4) OJ No L 384, 31 . 12 . 1982, p. 1 . No L 173/2 Official Journal of the European Communities 3 . 7 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxemburg, 27 June 1985. For the Council The President A. BIONDI